Citation Nr: 0912301	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-13 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
decedent's death.

2.  Legal entitlement to accrued benefits.  

3.  Legal entitlement to nonservice-connected death pension.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The appellant's deceased husband served as a Philippine Scout 
from May 1946 to April 1949.  The appellant seeks surviving 
spouse benefits.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  The decedent died in March 1979; his certificate of death 
demonstrates that the immediate cause of death was 
cardiorespiratory arrest secondary to myocardial infarction; 
no other causes or conditions were identified.  

2.  At the time of the decedent's death, service connection 
had not been established for any disability.

3.  The decedent did not die as a result of a service-
connected disability.

4.  The appellant's claim for accrued benefits was received 
more than one year after the decedent's death.

5.  The decedent served as a member of the Philippine Scouts 
from May 1946 to April 1949.  He did not serve as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
decedent's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).

2.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.1000 (2008).

3.  The appellant has no legal entitlement to nonservice-
connected death pension.  38 U.S.C.A. §§ 101(2), 5106 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation and death pension 
benefits may be paid to the surviving spouse of a veteran in 
certain circumstances.  

For VA purposes, a surviving spouse means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and:  (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50(b).  

For VA purposes, marriage means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In 
addition, laws and regulations provide that certain 
individuals and groups are considered to have performed 
active military, naval, or air service for purposes of VA 
benefits.  38 C.F.R. § 3.7.  

The term veteran is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  

The term active military, naval, or air service includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under § 14 of Public Law No. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, United States Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and 
(d).  

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  38 U.S.C.A. 
§ 501(a)(1) (West 2002).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.   38 C.F.R. § 3.203(a) (requiring service 
department documentation of service where available), § 
3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); 38 C.F.R. § 3.203(c).  Thus, if the United States 
service department does not verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997). 

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based upon Philippine service unless a United 
States service department documents or certifies their 
service.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997). 

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Cause of Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  A current 
disability must be related to service or to an incident of 
service origin.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases if they are shown to be manifest to 
a degree of 10 percent or more within one year following the 
veteran's separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

The decedent had service as a Philippine Scout from May 1946 
to April 1949.  38 U.S.C.A. § 107(b) authorizes the payment 
of DIC benefits based upon service in the Philippine Scouts.  
The question before the Board is thus whether the cause of 
the decedent's death was related to his service as a 
Philippine Scout.

The appellant contends that the decedent contracted 
tuberculosis while serving as a Philippine Scout, and that 
this tuberculosis ultimately led to his death in March 1979.  

A February 2001 death certificate listed the cause of the 
decedent's March 1979 death as cardiorespiratory arrest 
secondary to myocardial infarction.  There were no other 
conditions listed as causing or contributing to death on the 
death certificate.  At the time of his death, service 
connection had not been established for any disability.  A 
February 2005 certificate from the Office of the Municipal 
Civil Registrar shows the decedent's cause of death as "T.B. 
of the hips."

Clinical records associated with the decedent's service in 
the Philippine Scouts have been determined to be unavailable.  
When service records have been destroyed, VA has an 
obligation to search for alternative records that might 
support the claim.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  In April 2005, the National Personnel Records Center 
advised that the decedent's service records were unavailable 
and could not be reconstructed.  The appellant has 
acknowledged the loss of the decedent's service records.  
Additionally, in January 2007, the appellant was informed 
that she may submit alternative forms of evidence, including 
lay statements from fellow service members, as a substitute 
for the veteran's destroyed service medical records.  In 
response, the appellant submitted several affidavits.  
Additionally, in November 2007, the appellant acknowledged 
that the clinical records associated with the decedent's 
post-service treatment of tuberculosis were no longer 
available.

A February 2005 certification from the decedent's treating 
physician indicates that she treated the decedent for 
tuberculosis of the hips from 1970 until his death in 1979.  
The cause of his death was tuberculosis of the hips.  In 
December 2005, the same physician certified that the decedent 
was initially seen in July 1950.  She stated that during the 
decedent's lifetime, he was her regular patient.  She did not 
specifically state that his tuberculosis was initially 
diagnosed in 1950.

In a December 2005 affidavit, the surviving spouse of a local 
physician indicated that her husband had treated the decedent 
for tuberculosis of the hips, beginning in 1970, up until the 
time of his death.  The records associated with such 
treatment, however, had been destroyed.  In a July 2006 
affidavit, the initial date of treatment was amended, to 
reflect that the decedent was initially seen by the local 
physician in 1960.

Finally, in support of her claim, the appellant submitted a 
January 2007 statement sworn by two of her neighbors, in 
which the neighbors stated that in 1950, immediately after 
returning from service as a Philippine Scout, the decedent 
already experienced pain in his hips.  The area did not have 
access to a physician until 1958.  At that time, it became 
known that the decedent had tuberculosis affecting his hip 
bones.

The Board notes that the precise cause of the decedent's 
death is unclear.  His certificate of death shows that he 
died of cardiorespiratory arrest, while the registration of 
his death shows that he died of tuberculosis of the hips.  
Whether his death was due to cardiorespiratory arrest or 
tuberculosis, however, is immaterial in this case, as there 
is no probative evidence demonstrating that his cause of 
death was related to his service as a Philippine Scout.  

Clinical records associated with the decedent's tuberculosis 
of the hips are unavailable.  While the decedent's treating 
physician has attested that he was initially clinically 
examined in 1950, there is no clear indication that he was 
diagnosed with tuberculosis of the hips in 1950.  There is 
also no probative evidence demonstrating that the decedent 
initially contracted tuberculosis while serving as a 
Philippine Scout.  No physician has ever related the 
decedent's tuberculosis to his service with the Philippine 
Scouts.  

The decades-long interval between the affidavit stating that 
the decedent was initially treated shortly after service and 
his separation from service weighs against the appellant's 
claim.  A significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
As there is no evidence of any abnormality either in service 
or for many years after, the Board finds that an opinion 
regarding the etiology of the decedent's cause of death need 
not be obtained in this case.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, there is no probative evidence 
relating the decedent's death to his period of service.  
Accordingly, service connection is not warranted.

The Board has considered the appellant's assertion that the 
decedent's death was the result of his service in the 
Philippine Scouts.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the appellant is not 
competent to provide an opinion requiring medical knowledge, 
such as questions relating to causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
her assertions do not constitute competent medical evidence 
that the decedent's death was related to his service.

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  In this case, the Board finds that VA has met this 
heightened duty, as multiple attempts to locate records were 
made, and the appellant was informed of the unavailability of 
the records.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the decedent's death and service connection for the 
cause of his death is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Nonservice-connected Death Pension

The decedent enlisted as a member of the Philippine Scouts in 
May 1946 and served as a Philippine Scout until April 1949.  
He had no other verified service.  While service as a 
Philippine Scout during this period rendered him eligible for 
compensation benefits based upon that service, service as a 
Philippine Scout did not render him eligible for pension 
benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Persons with service in the Philippine Scouts shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, 
the Board finds that the appellant is not eligible for the 
requested benefit.  

Basic eligibility for VA nonservice-connected death pension 
benefits is precluded based upon the decedent's verified 
service in the Philippine Scouts.  Therefore, the Board must 
deny the appeal.  In an issue such as this one, where the law 
and not the evidence is dispositive of the issue before the 
Board, the claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  
See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002).



Accrued Benefits

The appellant seeks accrued benefits based upon her deceased 
husband's service.

Although a claim terminates with that claimant's death, a 
qualified survivor may carry on, to a limited extent, a claim 
by submitting a timely claim for accrued benefits.  38 
U.S.C.A. § 5121 (West 2002); Landicho v. Brown, 7 Vet. App. 
42 (1994).  While an accrued benefits claim is separate from 
a claim for service connection filed prior to death, the 
accrued benefits claim is derivative of the decedent's claim.  
Thus, an appellant takes the  claim as it stood on the date 
of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid for a period not to exceed two 
years prior to the last date of entitlement will, upon the 
death of the veteran, be paid to the veteran's spouse, 
children, or dependent parent.  38 U.S.C.A. § 5121(a) (West 
2002); 38 C.F.R. § 3.1000 (2007).

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, 117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 38 
U.S.C. § 5121(a) (West Supp. 2008)) repealed the two-year 
limit on accrued benefits so that a veteran's survivor may 
receive the full amount of award for accrued benefits.  That 
revision applies only to deaths occurring on or after 
December 16, 2003.  As the decedent died in March 1979, the 
revision is not applicable to this claim.

The decedent had service as a Philippine Scout from May 1946 
to April 1949.  38 U.S.C.A. § 107(b) authorizes the payment 
of benefits based upon service in the Philippine Scouts under 
38 U.S.C.A. Chapter 11.  

In order for a claimant to be entitled to accrued benefits, 
the decedent must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) 
(West 2002); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
In this case, the decedent did not have any claims pending at 
the time of his death.  Additionally, the appellant did not 
file her claim for accrued benefits until 26 years after the 
decedent's March 1979 death.  Thus, her claim was not timely 
filed.  

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Accordingly, entitlement to accrued 
benefits is denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Certain additional notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, 38 
U.S.C.A. § 5103(a) notice for a DIC case must include:  (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The content of the 
notice letter will depend upon the information provided in 
the claimant's application. 

Here, the RO sent correspondence in March 2005, April 2006, 
January 2007, and December 2008, and a rating decision in 
July 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  

The appellant was not provided with the notice criteria 
required by Hupp; however, the Board concludes that this 
error was nonprejudicial, as the decedent was not service-
connected for any disabilities prior to his death.  See  Hupp 
v. Nicholson, 21 Vet. App. at 354; Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2007 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for the cause of the decedent's death is 
denied.

Entitlement to accrued benefits is denied.  

Entitlement to nonservice-connected death pension is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


